 MEIER & FRANK CO.491May DepartmentStore Company d/b/a Meier &FrankCo.andRetailClerks Union Local No. 201,affiliated with RetailClerksInternationalAssocia-tion,AFL-CIO. Case 36-CA-1981July 28, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 21, 1971, Trial Examiner Leo F.Lightner issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs I and has decided to affirm the Trial Examin-er's rulings, findings, and conclusions only to theextent consistent herewith.Respondent excepts to the Trial Examiner's findingthat Respondent's no-solicitation rule, which prohib-its all nonemployee solicitation within Respondent'sdepartment store, is unduly restrictive of employeeSection 7 rights and violative of the provisions ofSection 8(a)(1) of the Act.We find merit inRespondent's exception.As Respondent correctly points out, the SupremeCourt's decision inN.L.R.B. v. Babcock & WilcoxCo., 351 U.S. 105, which the Trial Examiner failed toconsider in his Decision, is controlling authority. InBabcock,theCourt stated, "[The Act] does notrequire that the employer permit the use of itsfacilities for organizationwhen other means arereadily available."2 The Court further stated,. . . an employer may validly post his propertyagainst nonemployee distribution of union litera-ture if reasonable efforts by the union throughother available channels of communication willenable it to reach the employees with its messageand if the employer's notice or order does notdiscriminate against the union by allowing otherdistribution.3There is no contention that Respondent's no-solicitation rule discriminates against the ChargingParty by allowing other distribution. Nor does theCharging Party contend that there were no otheravailable channels of communication enabling it toreach the employees with its message. Indeed, thefacts show otherwise.As the Trial Examiner found, Respondent's rules198 NLRB No. 85require that the employees use the employee en-trance, and no other entrance, when they report forwork and when they leave at the conclusion of theworkday. On at least six occasions, the ChargingPartydistributed leaflets to employees as theyentered and left Respondent's store. The leafletdistributors were at the employee entrance at timeswhen the traffic was heaviest, in terms of employeesarriving or leaving. The Charging Party admits thatthere was no interference with its program of passingout leaflets.Based on the above, we do not believe there existany extraordinary circumstances which necessitateadditional union access to the Respondent's facili-ties, and we find that the Respondent, by denying theUnion access to its facilities, has not thereby engagedinunfair labor practices within the meaning ofSection 8(a)(1) of the Act. Accordingly, we shalldismiss the instant complaint.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.IAs the record and the briefs adequatelypresent the positions of theparties, Respondent's request for oralargumentis hereby denied.2351 US at 1149Idat 1124We find no merit in Charging Party's reliance onAmalgamated FoodEmployers Union, Local 590 v Logan Valley Plaza, Inc,391U S 308 SeealsoCentral Hardware Co v N L R.B, 407 U S539TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Portland, Oregon, on October 19, 1971,on the complaint of General Counsel, and the answer ofMay Department Store Company d/b/a Meier & FrankCo., herein referred to as Respondent.' The complaintalleges violations of Section 8(a)(1) and Section 2(6) and(7)of the Labor Management Relations Act, 1947, asamended (61 Stat. 136; 65 Stat. 601; 73 Stat. 519; 29 U.S.C.Sec. 151,et seq.),herein called the Act. The parties waivedclosing argument and briefs filed by the General Counseland Respondent have been carefully considered.Upon the entire record, all of which was received bystipulation, I make the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENTRespondent is a New York corporation which operatesretail department stores at various locations throughout theUnited States. The store involved in this proceeding isA charge was filed on January 26, 1970 Acomplaint was issued onJuly 15, 1971 492DECISIONSOF NATIONALLABOR RELATIONS BOARDcalled theMeier & Frank Eugene Store, located in theValley River Shopping Center, Eugene, Oregon. Duringtheyear preceding the issuance of the complaint, arepresentative period, in the operation of its Eugene store,Respondent did a gross volume of business in excess of$500,000, and received goods valued in excess of $10,000directly from points outside the State of Oregon or fromsuppliers who obtained the goods directly from outside theState of Oregon.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer within the meaning of Section 2(2) ofthe Act, engaged in commerce, and in activities affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatRetail Clerks Union Local No. 201, affiliated with RetailClerks International Association,AFL-CIO,herein calledtheUnion,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueThe principalissueraised by the complaint and answer,and litigated at the hearing, is whether Respondentengaged in conduct violative of the provisions of Section8(a)(1)of the Act by promulgating, publishing, andenforcing a no-solicitation rule, on January 26, 1970, or,alternatively, by continuing in effect an identical rule,promulgated and published on August 4, 1969, andenforced thereafter, providing,interalia:Solicitation bynonemployees of the Company is prohibitedat all times inthe Company's stores and service buildings.Respondent admits the promulgation and publication ofthe rule in question, but denies that such promulgation andpublication constitutes an unfair labor practice.B.Stipulated FactsOn August 4, 1969, a "weekly bulletin", identified as Vol.2 No. 32, was issued by Respondent at its Eugene/Spring-field store. It was the first such weekly bulletin issued atthat store and containedinter alia-1.A special welcome to the new Eugene/Springfieldemployees.!-IV. - Solicitation Rule:Solicitationby employees of the Company isprohibited while any employee involved (eitherthe person soliciting or the person being solicited)ison working time, and at all times in non-publicareas of the store where noise or talking is notallowed. Solicitation by employees is also prohib-ited during all hours when the store is open, inselling and customers' service areas, in publicareasadjacent thereto,and in waitingand restzrooms used by the public.ThisRule applies to all stores and servicebuildings and to solicitations for all purposes,includingmiscellaneous raffle schemes, lotterytickets,magazine clubs, labor organizations,societies, lodges, and the like.Solicitation by non-employees of the Company is^Jprohibited at all times in the Company's storesand service buildings.Remember, it is a violation of the Rule either tosolicit or be solicited in a prohibited manner. Anyviolation of this rule should be reported at onceto your immediate supervisor or the PersonnelOffice.We are herein concerned solely with the third paragraph.An identical rule was promulgated and published, in theweekly bulletin, issued on January 26, 1970.2Respondent is in the business of a retail department storefor the general sale of merchandise at retail, in a number oflocations, including the Eugene,Oregon, installationinvolved herein.Eugene,Oregon, is a city of approximately 80,000population. The store in question is located on the outskirtsof the city, and on the outskirts of another small city,Springfield, Oregon.3The store consists of two stories, with 80 departments. Itis located in a` shopping center where there are approxi-mately 60 other retail establishments. Respondent is atenant of the shopping center, the real estate being ownedby a separate enterprise, which has no connection with theRespondent.This store and the other stores, in theshopping center, cater to the buying public, and access tothe store is gained by the public, and by employees, by theuse of a series of sidewalks, which are part of the shoppingcenter.The store has a number of entrances, one of which isdesignated as an employee entrance. Company rulesrequire that employees, when they are reporting for workinitially, each day, and when they are leaving work, at theconclusion of their workday, that they use the employeeentrance and no other entrance. A small number ofcustomers, members of the public, also use the employeeentrance, but the majority of individuals using the entranceare employees, not customers. Employees, at times, useother entrances than the employee entrance, such as whenthey are leaving to go to lunch or returning from lunch. Ifemployees are carrying packages and leaving the premisesthey are required to use the employee entrance.Approximately 90 percent of the employees are residentsof the Eugene/Springfield area. The combined areaexceeds 100,000 population.The hours of work for employees are vaned, they workvarying shifts, both part-time and full-time.The heaviertraffic into and out of the employee entrance occurs in the,morning between 9 and 10 a.m., at the changing of shifts,between 4 and 5:30 p.m., and when the store closes at 9:30p.m. The latter applies five nights a week. On Saturday theIfindof no consequence some changes in punctuation, and the3Rand-McNally reflects that Springfield had a population of approxi-separationof the last paragraph into two paragraphs, in the latermately 20,000 in 1961publication MEIER & FRANK CO.store closes at 7 p.m. On Sunday it is open from noon until5 p.m.The store features a number of restaurant facilities. Oneis an employee cafeteria which is open only to employees.There is also a series of restaurants, divided into a formalrestaurant, a coffee shop, a liquor bar, and a snack bar, allof which are in the same part of the store. These facilitiesareopen to the public and to the employees. Theemployees who staff these restaurants are employees ofRespondent. They occupyjob classifications of chef, cook,culinary personnel in the kitchen, waitresses,waiters,busboys, and cashiers. There are also rest roomfacilitiesand toiletfacilitiesutilized by employees, which are alsoopen to the public.There is a room designated as a hospital, or first aiddispensary,with a nurse on duty, for the use of eithercustomers or employees, who may become ill while thestore is open. There are stock areas which are open toemployees but not to the public. There are locker roomswhere employees can change clothes or rest while off duty.These are not open to the public.The Charging Party inaugurated a union organizationeffort in early 1970, no such effort existed at the time ofpromulgation of the rule, in August 1969. During thecourse of the organizing effort, the Union passed outleaflets, or union literature, to employees, at the employeeentrance on at least six occasions.4There was no interference with the Union's program ofpassing out leaflets, which were distributed to individualsentering and leaving the store, on at least six occasions.One of the leaflets related to a union meeting which washeld in Eugene. The leaflet distributors were at theemployee entrance at times when the traffic was heaviest,in terms of employees arriving or leaving.No incident has arisen by reason of the existence of therule.Accordingly, there has been no occasion for enforce-ment.Respondent asserted the rule is the precise languagewhich became part of Meier & Frank personnel policyshortly afterMeier & Frank and May Department StoreCompany merged in 1966. Respondent also asserted thatMay Department Store Company has had the samepersonnel policy for in excess of 15 years. Respondentacknowledged that the no-solicitation rule was promulgat-ed approximatley four times each year, and publicizedthrough the medium of the weekly bulletin.C.Contentions of the Parties and ConcludingFindingsAt the outset of the hearing, Respondent contended thatsincetheRegionalDirectormade a determination todismiss the original charge, filed herein, that there was nocharge to support the complaint which was issued. It ispatent that the Act vests determination of the existence ofprobable cause, warranting the issuance of a complaint, inGeneral Counsel.5 The action of a Regional Director,4While it is asserted that the sidewalks are private property, I attach noimportance to that fact in the light of the decision of the Supreme Court intheLogan ValleycaseAmalgamated Food Employees Union v Logan ValleyPlaza,391 U S 3085 Sec 3(d) provides, in part "He [General Counsel) shall have final493being subject to appeal,isatmost,tentative and notnecessarily final. I find nomerit in thiscontention.Respondent,in itsbrief, urges that the subject of thecomplaint, its no-solicitation rule, is not sufficiently relatedto the charge filed herein to present a legal basis for thisproceeding. Respondent urges that the typed portion of thecharge, which was dismissed,setsforth alleged violationsof Section 8(a)(3). It is patent that they are also allegedlyderivative violations of Section 8(a)(1). In addition, theform, in printing, alleges, "By the above and other acts, theabove-named employer has interfered with, restrained, andcoerced employees in theexerciseof the rights guaranteedin Section 7 of the Act."In theFantMillingcases the Supreme Court held:A charge filed with the Labor Board is not to bemeasured by the standards applicable to a pleading in aprivate lawsuit. Its purpose is merely to set in motionthemachinery of an inquiry.N.L.R.B. v. I. & M.ElectricCo.,318U.S. 9, 18. The responsibility ofmaking that inquiry, and of framing the issues•n thecase is one that Congress has imposed upon the Board,not the charging party. To confine the Board in itsinquiry and in framing the complaint to the specificmatters alleged in the charge would reduce thestatutory machinery to a vehicle for the vindication ofprivate rights. This would be alien to the basic purposeof the Act. The Board was created not to adjudicateprivate controversies but to advance the publicinterestin eliminatingobstructions to interstate commerce, asthis Court has recognized from the beginning.N.L.R Bv. Jones & Laughlin,301 U.S. 1.Once its jurisdiction is invoked the Board must beleft free to make full inquiry under its broad investiga-tory power in order properly to discharge the duty ofprotecting public rights which Congress has imposedupon it. There can be no justification for confiningsuch an inquiry to the precise particularizations of acharge... .What has been said is not to imply that the Board is,in the words of the Court of Appeals, to be left"carteblancheto expand the charge as they might please, or toignore it altogether." 258 F.2d at 856. Here we holdonly that the Board is not precluded from "dealingadequatelywithunfair labor practices which arerelated to those alleged in the charge and which growout of them while the proceeding is pending before theBoard "The Board has held the "charge is not a pleading, butmerely serves to initiate an investigation to determinewhether a complaint shall issue. Further, because Section10(b) requires that a charge be filed before any complaintmay issue, and the courts have consistently held that theBoard may not initiate complaints on its own motion, itfollows that some relationship is required between thecharge and the allegations of the complaint. . . . However,apart from this limitation, the charge need not serve noticeupon the Respondent of the particular conduct by whichauthority, on behalf of theBoard, in respectof the investigation of chargesand issuance of complaints under section 10, and in respect of theprosecution of such complaintsbefore the Board6NLRB v Fan[ Milling Co, 360 U S301, 307-308 494DECISIONSOF NATIONALLABOR RELATIONS BOARD[it] is alleged to have violated the Act [Fns. omitted.]"TriboroCarting Corporation,117NLRB 775, 777-778.7It is well established that the Board may base an unfairlabor practice finding on any conduct which occurredwithin the 6-month period prior to the filing of a charge ifthe complaint issuing thereon alleges the conduct to be anunfair labor practice even though the charge itself does notspecify such conduct as a violation of the Act.StainlessSteel Products, Incorporated,157 NLRB 232, 234.8Ifind, for the reasons set forth, no merit in thiscontention of Respondent.The contention of General Counsel is that a violationarises by reason of the following wording in the Company'sno-solicitation rule: "Solicitation by non-employees of theCompany is prohibited at all times in the Company's storesand service buildings." General Counsel asserts a generalbroad prohibition against all nonemployee solicitation in adepartment store with nonselling public areas whichinclude restaurants, coffee shop and snack bar open to thegeneral public and employees is unduly restrictive of theemployees' Section 7 rights.Respondent asserts that the same rule was considered bythe Board, and the Sixth Circuit, inMay Department StoresCo. (Cleveland),136 NLRB 797, enforcement denied 316F.2d 797 (C.A. 6). Therein a no-solicitation rule contain-ing,inter alia:"A person who is not in the employ of theMay Company is not permitted to solicit for any purposeinsidetheCompany's store, buildings, or property"appears, at 798, in fn. 2. However, the Board's decisionrelated the Union's solicitation in the selling areas of thestore during employee's working and nonworking time. Inaddition, it appears that the Employer made preelectionantiunion speeches to the employees in the selling areas,but refused the Union's request for an opportunity to replyon equal terms. The Board did not pass upon the portionof the rule related to the problem herein. This decision isinapplicable.Respondent also urges that a similar rule was consideredby the Board inMay Department Stores Co., d/b/a Famous-Barr Co.,174 NLRB No. 109. In that case, the Board heldA'1.11d HhRsense, are sales floors also, they are included within thenonselling areas. The Board disagreed with Respondent'sgeneral contention that prohibition of all solicitation inpublic restaurants is lawful. The Board said that while it istrue that sales of merchandise, in this case food, are madeto customers in the restaurants, the situation with regard tostore restaurants is otherwise markedly different from thatexisting in the admittedly selling portions of the store.Customers patronizing the restaurants, for the most part,are placed at separate tables and are served by restaurantemployees who are not, and who have not been, the subjectof solicitation by the Charging Union. The comparativeisolation of customers from each other, coupled with thefact that no solicitation is carried on among employees onduty in the restaurants, make remote the possibility ofsubstantial interference with the Respondent's business bysolicitationof off-duty employees. The Board foundRespondent's rule regarding solicitation in public restau-rants lawful, by reason of the nature of the restrictionsimposed, which the Board found are designed to insurethat solicitation is carried on in the public restaurants onlyas an incident to the normal use of such facilities.Id.at 94.The Board found that Respondent's blanket prohibition onsolicitation in public rest rooms and waiting rooms in thestore was unlawful, as they clearly could not be consideredselling space nor do they present problems peculiar to theaisles or other avenues of interior store traffic. The Boardheld: In the absence of any showing of harm or undueburden to the Respondent, and we find no such showingherein, the barrier thus erected by exclusion of nonemploy-ee organizers from the employee restaurants and cafeteriasmust be considered an unreasonable impediment toemployees' self-organization, outweighing the propertyrights incident thereto.Id.at 98.The Board has found that a broad no-solicitation rulewhich prohibited union organizers from soliciting employ-ees in a restaurant, on Respondent's premises, wasunlawfully broad and in violation of Section 8(a)(1) of theAct.MontgomeryWard & Co.,162NLRB 369, 379.Accordingly, for the reasons stated, I find that a generalbroad prohibition against all nonemployee solicitation, in aattespon ent s no-so(citation rue was va i .owever,department store with nonselling public areas,to the extentthe Trial Examiner'sDecision setting forth the provisionsitappliesto restaurants,coffee shop, or a snackbar whichliilildfikcitaton ruaineof the no-soe compocontans asterssfor an omission of the contents of paragraph 2.9 There isno basis for finding that the Board considered the portionof the Rule which was omitted from the decision.Accordingly, this decision is inapplicable.In theMarshall Fieldcase 10 the Board found that theretail department store was divided into three areas: (1)selling areas; (2) nonselling public areas; (3) nonsellingclosed areas. The Board at 89, fn. 3, found that whilerestaurants operated by the Respondent within the storepremises are, in many cases, open to the public and, in aTAccord.Westinghouse Electric Corp,188 NLRB No 126, fn 2, andcases cited8Respondent relies on the Board findings inRussell Newman Manufac-turingCo,167 NLRB 1112; andStar Expansion Corp,164 NLRB 563These decisions merely contain additional explication9 In what Respondent terms a "reply brier' Respondent seeks to submit,for consideration and inclusion in the record, what Respondent asserts is acopy of G.C Exh 10 in the St Louis case, which includes the provisions ofpar 2, which does relate to solicitation by nonemployeesare open to the general public and employees not on duty,isunduly restrictive of the employees' Section 7 rights andviolative of the provisions of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set, forthin section III,above, occurring in connection with the operations of theRespondent, described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andit should be observed that Respondent was afforded an opportunity toenter this as evidence during the hearing I find it unnecessary to receive orconsider the"replybrief " It is reasonable to infer that the provisions of par2 of Respondent'sno-solicitation rule, in that case,was not considered byeither the Trial Examiner or the BoardisMarshallField & Company,98 NLRB 88,enforcement denied inpertinent part 200 F 2d 375 (C A 7)With all due respectto the court,Iam constrained to adhere to theBoard's decision MEIER & FRANK COcommerce, among the several States and tend to labordisputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondent has engaged, and isengaging, in certain unfair labor practices,I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.In view of the nature of the unfair labor practicescommitted,the commission of like and related unfair laborpractices reasonably may be anticipated.I shall thereforerecommend that Respondent be ordered to cease anddesist from,in any like or related manner,infringing uponrights guaranteed to its employees by Section 7 of the Act.CONCLUSIONS OF LAW4951.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Retail Clerks Union Local No. 201,affiliated withRetailClerks International Association,AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By engaging in conduct constituting Interference,Restraintand Coercion,to the extent herein found,Respondent has engaged,and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]